           Case: 2:18-cv-00692-MHW-EPD Doc #: 138 Filed: 02/24/20 Page: 1 of 4 PAGEID #: 868




Scott Elliot Smith, Esq.                                    Scott Elliot Smith L.P.A.                                   Philip L. Judy, Esq.
Board Certified Civil Trial Advocate                    5003 Horizons Drive, Suite 101
By the National Board of Trial Advocacy
Also Licensed in Colorado                                    Columbus, Ohio 43220
                                                     Tel: 614.846.1700/ Fax: 614.486.4987
                                                              www.sestriallaw.com



                                                            February 24, 2020

    By CM/ECF

    Judge Michael H. Watson
    United States District Court
    Southern District of Ohio – Eastern Division
    Joseph P. Kinneary U.S. Courthouse, Room 109
    85 Marconi Boulevard
    Columbus, OH 43215

                        Re:         Steve Snyder-Hill, et al. v. The Ohio State University, No. 18 Civ. 736
                                    Khalil, et al. v. The Ohio State University, No. 19 Civ. 4902
                                    Garrett, et al. v. The Ohio State University, No. 18 Civ. 692
                                    Chrystal et al v. The Ohio State University, No. 19 Civ. 5272

    Your Honor:

            On behalf of the Snyder-Hill, Khalil, Garrett and Chrystal Plaintiffs, we write to inform the Court
    that, in our collective view, mediation has run its course. We ask Your Honor to allow the litigation to
    resume. OSU has not participated in the mediation process in good faith. Our clients have waited too
    long for justice. To represent our clients effectively, we must move forward with litigation at this point.

           As Your Honor is aware, in July 2018, we filed the Snyder-Hill and Garrett lawsuits. By January
    8, 2019, OSU’s motions to dismiss were fully briefed. In a court conference on January 17, 2019, Your
    Honor stated: “I know the board chairman, Mike Gasser. He’s a man of his word. He’s told the victims
    that appeared before the board that, rest assured, the board is not dismissing you. We’re committed to
    doing the right thing. And the Court intends to see that the right thing is done here.” Dkt. 43. Mike
    Gasser, however, resigned last May.

            In the 13 months since the Court referred the parties to mediation, and notwithstanding Plaintiffs’
    best efforts, OSU has refused to engage in productive settlements talks. Without revealing any of the
    details of the settlement process, we are highly disappointed in OSU’s failure to meaningfully engage in
    the mediation.1




            1
             To the extent the Court believes it appropriate to learn more about the mediation process, last week we sent an ex
            parte letter to Judge Barrett explaining how OSU’s conduct has not been in good faith.
    Case: 2:18-cv-00692-MHW-EPD Doc #: 138 Filed: 02/24/20 Page: 2 of 4 PAGEID #: 869


    Page 2 of 4


        It is clear to Plaintiffs that OSU will not take Plaintiffs’ claims seriously until OSU’s statute of
limitations defense is defeated in a motion to dismiss. Our clients deserve an opportunity to be heard.
They have been psychologically traumatized not only by Strauss’s abuse, but by OSU’s ongoing
indifference and betrayal.

       Accordingly, we ask that the Court (i) set a schedule to permit Plaintiffs in the Snyder-Hill and
Garrett cases leave to amend under Fed. R. Civ. P 15(a)(2), with OSU to respond after that amendment
deadline, and (ii) set a date certain for OSU to respond to the complaints in the Khalil and Chrystal cases.

                                                  Respectfully submitted,

                                                  /s/
                                                  Scott E. Smith (0003749)
                                                  SCOTT ELLIOT SMITH, LPA
                                                  5003 Horizons Drive, Suite 101
                                                  Columbus, OH 43220
                                                  Phone: 614-846-1700
                                                  Fax: 614-486-4987
                                                  E-mail: ses@sestriallaw.com

                                                  /s/
                                                  Ilann M. Maazel*
                                                  Debra L. Greenberger*
                                                  Marissa Benavides
                                                  EMERY CELLI BRINCKERHOFF & ABADY LLP
                                                  600 Fifth Avenue, 10th Floor
                                                  New York, NY 10075
                                                  Phone: 212-763-5000
                                                  Fax: 212-763-5001
                                                  E-mail: imaazel@ecbalaw.com
                                                  E-mail: dgreenberger@ecbalaw.com

                                                  /s/
                                                  Adele P. Kimmel*
                                                  Alexandra Z. Brodsky*
                                                  PUBLIC JUSTICE, P.C.
                                                  1620 L Street, NW, Suite 630
                                                  Washington, DC 20036
                                                  Phone: 202-797-8600
                                                  Fax: 202-232-7203
                                                  E-mail: akimmel@publicjustice.net

                                                  * Admitted pro hac vice

                                                  COUNSEL FOR SNYDER-HILL AND KHALIL
                                                  PLAINTIFFS
Case: 2:18-cv-00692-MHW-EPD Doc #: 138 Filed: 02/24/20 Page: 3 of 4 PAGEID #: 870


Page 3 of 4




                                     /s/
                                     Simina Vourlis
                                     (Trial Attorney) 0046689
                                     The Law Office of Simina Vourlis
                                     856 Pullman Way
                                     Columbus, OH 43212
                                     Phone: 614-487-5900
                                     Fax: 614-487-5901 fax
                                     Email: svourlis@vourlislaw.com

                                     /s/
                                     Rex A. Sharp
                                     Ryan C. Hudson
                                     Larkin Walsh
                                     Sarah T. Bradshaw
                                     SHARP BARTON, LLP.
                                     5301 West 75th Street
                                     Prairie Village, KS 66208
                                     Phone: 913-901-0505
                                     Fax: 913-901-0419
                                     Email: rex@sharpbarton.com
                                     Email: ryan@sharpbarton.com
                                     Email: larkin@sharpbarton.com
                                     Email: sarah@sharpbarton.com

                                     Robert Allard
                                     CORSIGLIA, MCMAHON AND ALLARD, LLP
                                     96 North Third Street, Suite 620
                                     San Jose, CA 95112
                                     Phone: 408-289-1417
                                     Fax: 408-289-8127
                                     Email: rallard@cmalaw.net

                                     Jonathan Little
                                     SAEED AND LITTLE, LLP
                                     133 W. Market Street, #189
                                     Indianapolis, IN 46204
                                     Phone: 317-721-9214
                                     Email: jon@sllawfirm.com

                                     Stephen Estey
                                     ESTEY & BOMBERGER LLP
                                     2869 India Street
                                     San Diego, CA 92103
                                     Phone: 619-295-0035
Case: 2:18-cv-00692-MHW-EPD Doc #: 138 Filed: 02/24/20 Page: 4 of 4 PAGEID #: 871


Page 4 of 4

                                          Fax: 619-295-0172
                                          Email: steve@estey-bomberger.com

                                          Daniel R. Karon (0069304)
                                          KARON LLC
                                          700 West St. Clair Avenue, Suite 200
                                          Cleveland, OH 44113
                                          Phone: 216.622.1851
                                          Email: dkaron@karonllc.com

                                          Joseph Sauder
                                          SAUDER SCHELKOPF LLC
                                          555 Lancaster Avenue
                                          Berwyn, PA 19312
                                          Phone: 610-200-0580
                                          Fax: 610-421-1326
                                          Email: jgs@sstriallawyers.com

                                          COUNSEL FOR GARRETT PLAINTIFFS


cc:    All counsel of record via CM/ECF
